Dear Senator Romero:
Louisiana law requires all saltwater charter boat  fishing guides to have (1) a valid state charter boat fishing guide license, (2) a valid captain's license issued by the United States Coast Guard, and (3) a valid state recreational fishing license.  See R.S. 56:302.9(A)(1).1
A commercial guide must have these licenses in his possession, regardless of his age.  The exemption contained in R.S. 56:302.1(G)2 (which exempts a senior citizen born prior to June 1, 2000 from the mandatory licensing fee for an applicant who seeks a recreational fishing license) is applicable only to those who desire to purchase a recreational fishing license, and does not apply to those senior citizens who seek licensure as a commercial guide.  In our opinion there is no discrimination issue; in fact, all those individuals who apply for a commercial guide license are treated similarly under the law.
We have confirmed that the foregoing is the current policy of the Department of Wildlife and Fisheries.  See attached letters from the Department of Wildlife and Fisheries to Representative Vic Stelly and Senator William Mount.
In the opinion of this office, legislative amendment to R.S. 56:302.9
is necessary in order for a senior commercial guide licensure applicant to be exempt from the current requirement that he pay a fee for his recreational fishing license.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received:  May 28, 2002
1 R.S. 52:302.9(A)(1) states:
§ 302.9  Charter boat fishing guide license; nonresident fee
A.  (1) No person shall act as nor shall he represent himself to be a saltwater charger boat fishing guide unless that person has in his name a valid state charter boat fishing guide license, a valid captain's license issued by the United States Coast Guard, and a valid state recreational fishing license.  In addition, any person acting as a saltwater charter boat fishing guide who is in charge of the operation of a vessel shall have his required licenses on his person while on the water.  It shall not be a violation of this Section for a person to represent himself as a charter boat fishing guide if that person held a valid license during the previous thirty days but has not renewed the license.
2 R.S. 52:302.1(G) states:
§ 302.1.  Annual license; temporary license; fees; saltwater fee; exemptions
*   *   *   *   *
G.  Notwithstanding any other provision of law to the contrary, in order to hunt or fish in the state of Louisiana, a resident of this state who turns sixty years of age on or after June 1, 2000, shall be required to obtain a senior hunting and fishing license. However, any resident who turned sixty years of age prior to June 1, 2000, may choose to purchase a senior hunting and fishing license.  A fee of five dollars shall be charged for this license, and the license shall be available from June first of each calendar year and shall be valid from the date of purchase through the following June thirtieth.  This license shall be in lieu of basic hunting, big game, bow, and muzzleloader licenses, waterfowl and turkey hunting stamps, and the basic and saltwater fishing licenses, and must be in the possession of the licensee when the licensee is engaged in hunting or fishing activities.
March 6, 2002
Honorable Vic Stelly State Representative Post Office Box 12725 Lake Charles, Louisiana 70612
RE: Charter Boat License
Dear Vic:
Thank you for your letter of January 10, 2002, I fully appreciate your position and that of Mr. Thompson regarding the purchase of a recreational fishing license by seniors applying for a charter boat license. While a strict reading of the law would require the purchase of a recreational fishing license by seniors (and our computer license program has been programmed accordingly), we are currently reviewing department policies to see if in fact this has been a requirement in the past. If in fact the decision is made to eliminate this requirement for seniors, two things will need to take place.
  1. A simple amendment to the law removing the necessity of a recreational fishing license, at lease for seniors. Obviously, if such an amendment is proposed it should be discussed with the Charter Boat Association.
  2. An amendment to our computer program will be required. Such a change prior to the department's "free window" for making program changes in July would cost the department several thousand dollars.
Whatever the results of the review of this policy practically speaking the requirement is in place for this year. However, for such a change to be effectuated prior to next year's commercial license year beginning January 1, 2003 the above two changes will need to take place. I will advise you further as to the results of our policy review.
Thank you.
Sincerely,
                             ________________________ James H. Jenkins, Jr. Secretary
JHJ:lg
March 5, 2002
Senator Willie L. Mount P.O. Box 3004 Lake Charles, LA 70601
Dear Senator Mount:
In review of R.S. 56:302.9 which states that a saltwater charter boat fishing guide must possess a valid state recreational fishing license, the Department finds no exception from the license requirement when operating as a charter guide. The statute is very specific in stating that for guide purposes a valid fishing license is required. The exemption as stated in R.S. 56:302.1.G speaks specifically to recreational fishing. R.S. 56:302.9 speaks specifically to a guided fishing operation whereby the guide is "fishing for hire", a business endeavor. A guide may choose not to personally fish at all, nevertheless, the law requires that he have the license in possession when he hires himself out as a guide, regardless of his age.
Sincerely,
  Janis Landry Licensing/Registration Director 225-765-2881